PD-1688-15               No. hb'lS-ooo £ /' £- ^


                                                     IN THE TEXAS    COURT

PETITIONER
                                          §
                                          §          OF
VS
                                          §                          RECEIVED IN
                                          §                        COURT OF CRIMINAL APPALS
THE STATE OF TEXAS
       RESPONDANT
                                          §          CRIMINAL APPEAL6ec3()2q15

                     MOTION FOR EXTENSION OF TIME TO FILE B&feelACOSta,Clerk


      TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

          Comes now,- feoPli ^06. fa^AJ-5 ,petitioner, and files this
motion for an extension of sixty (;60) days in which to file rai rr\ jcu
petition for discretionary review. In support of thisCQUIgl65 CRIMINAL APPEALS
1V_W^„^                                       0.                        Cw^Jd^.U

                                                                     Abel Acosta, Clerk

                                              ,T/f
The Petitioner was convicted in the | n \o District Court of IJUINt
                                                          if


County, Texas of the offense of fAAl^URjetUlUB beWfl^ in cause No.
 ft^SUW ,styled The State of Texas vs. Fy^fy 5d£ FsktlS • The
petitioner appealed to the Court of Appeals, C)'/dL\k l\^6i\a\e^ j)\cAf\C--j'
Supreme Judicial District, Appeal No . h)c - / fj'-'DQ O%I ~ d (L~ • The
case was affirmed on t^OXltt^bTr A^^ c^O IT                    •
                                   II.


 The present deadline for filing the petition for discretionary
review is f\ePffacts: Petitioner was not informed of the decision of the Court of

Appeals in affirming his case until l^gj&n^r O^ A/)I 5~ . Since
that time petitioner has been attempting to gain legal representation
in this matter. His attorney on the appeal, t^/lSm, /4o/l/5
has informed petitioner that he will not represent him on the
petition for discretionary review.



 Wherefore, petitioner prays this Court grant this motion and extend
the deadline for filing the petition for discretionary review in
cause No. b\p' \5~ ODt) ft|- tfUo fdfUar^f AS7*AOlf.
                                         Respectfully submitted,


                                         Petitioner pro se
                                         TDCJ#
                                         Texas Department of Criminal
                                         Justice




                      CERTIFICATE OF SERVICE

 I, AjbmJ/ ^jDjP. kuMA .do hereby certify that atrue and
correct copy of the above foregoing motion for a extension of time
to file a petition for discretionary review, has been forwarded by
United States mail, postage pre-paid, first class to the Court of
Criminal Apppeals PO Box 12308 Austin Texas 78711 on this         /%
day of j)e^€fYlbtfL    ,2015

                                                   #e   £^
                                                        O/JUrt^
                                                   ltioner